Name: Commission Regulation (EC) No 1104/94 of 11 May 1994 ending the charges against the tariff ceilings opened for 1993 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Sri Lanka, Indonesia, Thailand, Brazil and India
 Type: Regulation
 Subject Matter: tariff policy;  economic conditions;  trade policy;  leather and textile industries
 Date Published: nan

 12. 5 . 94 Official Journal of the European Communities No L 121 /27 COMMISSION REGULATION (EC) No 1104/94 of 11 May 1994 ending the charges against the tariff ceilings opened for 1993 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Sri Lanka, Indonesia, Thailand, Brazil and India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 1 2 thereof, extended for 1993 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted within the time limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1993 , take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of the order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order No Category Origin Ceiling 40.0090 9 Sri Lanka 131,000 tonnes 40.0160 16 Indonesia 99 000 pieces 40.0230 23 Thailand 308,000 tonnes 40.0650 65 Brazil 166,000 tonnes 42.1590 159 India 39,000 tonnes Whereas on 1 January 1994, the sum of the quantities charged during the 1993 preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and origins in question , HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1993 by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 May 1994 . (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 338 , 31 . 12. 1993, p. 22. No L 121 /28 Official Journal of the European Communities 12. 5. 94 Order No Category Description Origin 40.0090 9 Terry towelling and similar woven terry Sri Lanka (tonnes) fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0160 16 Men's or boys' suits and ensembles, other Indonesia (1 000 pieces) than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits : men's or boys' track-suits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 40.0230 23 Yarn of staple or waste artificial fibres, Thailand (tonnes) not put up for retail sale 40.0650 65 Knitted or crocheted fabric other than of Brazil (tonnes) categories 38 A and 63, of wool, of cotton or of man-made fibres 42.1590 159 Dresses, blouses and shirt-blouses of silk India (tonnes) or silk waste Shawls, scarves, mufflers, mantillas, veils and the like  Of silk or silk waste Ties, bow ties and cravats  Of silk or silk waste Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1994. For the Commission Christiane SCRIVENER Member of the Commission